Case 8:20-cv-02201-WFJ-TGW Document 17 Filed 11/04/20 Page 1 of 11 PageID 175




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

   MCKESSON CORPORATION,

          Plaintiff,

   v.                                                     Case No.: 8:20-cv-02201-WFJ-TGW

   BENZER PHARMACY HOLDING LLC,
   BENZER NY 1 LLC, et al.,

         Defendants.
   ____________________________________/

           PLAINTIFF’S MOTION TO DISMISS COUNTS II, III, V, AND VI OF
                    DEFENDANTS’ COUNTERCLAIM AND TO
                   PARTIALLY DISMISS OR STRIKE COUNT VII

          Plaintiff, McKesson Corporation (“McKesson”), pursuant to Federal Rule of Civil

   Procedure 12(b), moves to dismiss Counts II, III, V, and VI of the Benzer Parties’ 1

   Counterclaim, and to partially dismiss or strike the allegations in Count VII purporting to state

   a claim for tortious interference with unidentified customers. (Doc. 16). As discussed more

   fully below, the Benzer Parties’ claims for breach of the implied duty of good faith and fair

   dealing and declaratory judgment are merely duplicative of their counterclaim for breach of

   contract. Similarly, Defendants’ FDUTPA claim fails because the Benzer Parties fail to allege

   any deceptive act or practice independent of McKesson’s purported contractual duties.

   Additionally, the Benzer Parties’ tort claims are not viable to the extent they are premised on

   alleged interference with unidentified, existing or potential customers. For these reasons, and



   1
            Consistent with Defendants’ terminology in the Counterclaim, McKesson refers to Defendants
   collectively as “the Benzer Parties” herein.
Case 8:20-cv-02201-WFJ-TGW Document 17 Filed 11/04/20 Page 2 of 11 PageID 176




   the additional reasons detailed below, McKesson respectfully requests that the Court grant its

   Motion to Dismiss Counts II, III, V, and VI of the Counterclaim and partially dismiss or strike

   the allegations in Count VII purporting to state a claim for tortious interference with

   unidentified prospective customers.

                                             INTRODUCTION

           This case arises from a contract dispute between McKesson Corporation, a

   pharmaceutical and medical supply distributor, and numerous business entities affiliated with

   Benzer Pharmacy Holding LLC, which operate an independent pharmacy chain selling

   prescription and over-the-counter drugs. See Doc. 1 ¶¶ 9-23. McKesson claims that certain

   Defendants breached the agreement between the parties (the “Customer Application”) 2 by

   failing to pay amounts when due, id. ¶¶ 20-23, and that certain other Defendants breached the

   terms of their separate guaranty agreements by failing to ensure timely payment by their

   affiliated entities under the Customer Application, see id. ¶¶ 48-57, 60-70, 73-83.

           On October 14, 2020, the Benzer Parties filed their Answer to Plaintiff’s Complaint,

   Affirmative Defenses and Counterclaim. (Doc. 16). Within their Counterclaim, Defendants

   assert claims for breach of contract (Count I), breach of the implied duty of good faith and fair

   dealing (Count II), violation of Florida’s Deceptive and Unfair Trade Practices Act

   (“FDUTPA”) (Count III), accounting (Count IV), declaratory judgment (Count V), tortious

   interference with business relationship (Count VI), and tortious interference with business

   expectancy (Count VII).


   2
             Although the Benzer Parties refer to the relevant agreement as the “Supply Agreement,” McKesson
   refers to the agreement as the “Customer Application,” which is the title of the document. See Counterclaim
   Exhibit A.



                                                       2
   123998778.1
Case 8:20-cv-02201-WFJ-TGW Document 17 Filed 11/04/20 Page 3 of 11 PageID 177




          For the reasons explained more fully below, Counts II, III, V, and VI of the Benzer

   Parties’ Counterclaim fail to state a claim for relief and should be dismissed in their entirety.

   Additionally, the allegations in Count VII purporting to state a claim for tortious interference

   with unidentified prospective customers should be partially dismissed or stricken.

                                       LEGAL STANDARD

          “A motion to dismiss a counterclaim under Rule 12(b)(6) is evaluated in the same

   manner as a motion to dismiss a complaint.” Maher v. Rockhill Ins. Co., No. 2:18-cv-807,

   2019 WL 5084093, at *1 (M.D. Fla. Feb. 6, 2019) (internal quotation omitted). To survive a

   motion to dismiss, a pleading must contain a “short and plain statement of the claim showing

   that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009) (quoting

   Fed. R. Civ. P. 8(a)(2)). Labels, conclusions and formulaic recitations of the elements of a

   cause of action are not sufficient. Id. Furthermore, mere naked assertions are not sufficient.

   Id. A complaint must “contain sufficient factual matter, accepted as true, to ‘state a claim to

   relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp v. Twombly, 550 U.S. 544,

   555 (2007)).

          “A court considering a Rule 12(b) motion to dismiss is generally limited to the facts

   contained in the complaint and attached exhibits, including documents referred to in the

   complaint that are central to the claim.” Watkins v. Bigwood, No. 18-cv-63035, 2020 WL

   1166720, at *3 (S.D. Fla. Mar. 11, 2020) (citing Wilchombe v. Teevee Toons, Inc., 555 F.3d

   949, 959 (11th Cir. 2009); Maxcess, Inc. v. Lucent Techs., Inc., 433 F.3d 1337, 1340 (11th Cir.

   2005)). Where a contract is central to a party’s claims and the contents of the contract are not

   in dispute, the court may consider the contract upon a motion to dismiss without converting




                                                  3
   123998778.1
Case 8:20-cv-02201-WFJ-TGW Document 17 Filed 11/04/20 Page 4 of 11 PageID 178




   the motion into one for summary judgment. See Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir.

   2005).

            As for a motion to strike under Rule 12(f), “[t]he court may strike from a pleading an

   insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R.

   Civ. P. 12(f). Although “[a] motion to strike is a drastic remedy,” a request for damages “must

   be stricken from the complaint if the allegations therein do not present a factual basis

   supporting the recovery” of the alleged damages. Simmons v. Royal Caribbean Cruises, Ltd.,

   423 F. Supp. 3d 1350, 1352 (S.D. Fla. 2019) (internal quotation marks omitted).

                                           ARGUMENT

            The gravamen of the Benzer Parties’ counterclaims against McKesson is that

   McKesson purportedly breached the Customer Application by “changing the payment dates

   and terms and limiting the Benzer Parties’ credit, despite the fact that there had been no

   material adverse change in the Benzer Parties’ financial condition or payment performance and

   the Benzer Parties had not ceased, or become likely to cease, meeting McKesson’s credit

   requirements.” (Counterclaim, Doc. 16 ¶ 27). Based on these allegations, the Benzer Parties

   attempt to allege several other claims arising from McKesson’s purported breach of contract.

   As detailed below, however, the facts underlying McKesson’s alleged breach are insufficient

   to support the Benzer Parties’ tagalong claims for breach of the implied duty of good faith and

   fair dealing, violation of FDUTPA, declaratory judgment, or tortious interference with

   Defendants’ general business relationships with unidentified customers.           Accordingly,

   McKesson moves to dismiss Counts II, III, V, and VI of Benzer’s Counterclaim.

   I.       The Benzer Parties Fail to State a Claim for Breach of the Implied Duty of Good
            Faith and Fair Dealing.



                                                  4
   123998778.1
Case 8:20-cv-02201-WFJ-TGW Document 17 Filed 11/04/20 Page 5 of 11 PageID 179




          In Count II, the Benzer Parties allege that, by “unilaterally changing the payment terms

   to which the parties had previously been operating (sic), McKesson unfairly interfered with

   the Benzer Parties’ receipt of the [Customer Application]’s benefits,” and “McKesson’s

   conduct did not comport with the Benzer Parties’ reasonable contractual expectations under

   the [Customer Application].” (Doc. 16 ¶ 32). On these bases, the Benzer Parties assert that

   McKesson “breached the implied duty of good faith and fair dealing and the Benzer Parties

   were damaged as a result . . . .” Id. ¶ 33.

          “Under Florida law, every contract contains an implied covenant of good faith and fair

   dealing which protects ‘the reasonable expectations of the contracting parties in light of their

   express agreement.’” Alhassid v. Bank of America, N.A., 60 F. Supp. 3d 1302, 1314 (S.D. Fla.

   2014) (quoting QBE Ins. Corp. v. Chalfonte Condo. Apartment Ass’n, Inc., 94 So. 3d 541, 548

   (Fla. 2012)). “A breach of the implied covenant of good faith and fair dealing is not an

   independent cause of action, but attaches to the performance of a specific contractual

   obligation.” Id. Additionally, “[a] breach of the implied covenant of good faith and fair

   dealing claim may be dismissed as redundant where the conduct allegedly violating the implied

   covenant is duplicative of the companion cause of action alleging breach of contract.” Long

   v. Murray, No. 6:09-cv-1320, 2009 WL 4042961, at *6 (M.D. Fla. Nov. 20, 2009). “Thus, a

   plaintiff may maintain an action for breach of the implied covenant only if it is based on factual

   allegations different than those underlying the accompanying breach of contract claim.” Id.

          The Benzer Parties’ allegations in Count II do not state a claim for breach of the implied

   duty of good faith and fair dealing. Instead, they merely repeat the allegations in Defendants’

   breach of contract claim. See Trief v. American Gen. Life Ins. Co., 444 F. Supp. 2d 1268, 1270



                                                   5
   123998778.1
Case 8:20-cv-02201-WFJ-TGW Document 17 Filed 11/04/20 Page 6 of 11 PageID 180




   (S.D. Fla. 2006) (“[I]t appears that Plaintiff’s allegations in count II amount to nothing more

   than a general allegation for breach of contract and are therefore duplicative of count III.”).

   Because the Benzer Parties’ breach of implied duty of good faith and fair dealing claim is

   premised on the same alleged conduct that purportedly breaches the Customer Application, the

   implied duty claim should be dismissed. See Amica Mut. Ins. Co. v. Morowitz, 613 F. Supp.

   2d 1358, 1361 (S.D. Fla. 2009) (“[T]he allegations of Count III appear to amount to ‘nothing

   more than a general allegation for breach of contract and are therefore duplicative’ of Count II

   and may be dismissed for this reason.”) (quoting Trief, 444 F. Supp. 2d at 1270).

   II.      The Benzer Parties Fail to State a Claim under FDUTPA.

            FDUTPA “declares unlawful any ‘unfair methods of competition, unconscionable acts

   or practices, and unfair or deceptive acts or practices in the conduct of any trade or

   commerce.’” Rebman v. Follett Higher Educ. Grp., Inc., 575 F. Supp. 2d 1272, 1279 (M.D.

   Fla. 2008) (quoting Fla. Stat. § 501.204). “A practice is unfair under FDUTPA if it offends

   established public policy, is immoral, unethical, oppressive, unscrupulous, or substantially

   injurious to consumers.” Id. (quotation omitted). “A deceptive practice is one that is likely to

   mislead consumers.” Id. Although a FDUTPA claim may arise from a single contract, this

   principle “does not operate to convert every breach of contract or breach of lease case into a

   claim under the Act.” PNR, Inc. v. Beacon Prop. Mgmt., Inc., 842 So. 2d 773, 777 n.2 (Fla.

   2003).

            The Benzer Parties allege that “[t]he conduct of McKesson, in unilaterally changing

   the payment and credit terms to which the parties had been operating and agreed, constitutes

   unfair and deceptive acts and practices which are prohibited and actionable under FDU[TP]A.”




                                                  6
   123998778.1
Case 8:20-cv-02201-WFJ-TGW Document 17 Filed 11/04/20 Page 7 of 11 PageID 181




   (Doc. 16 ¶ 36). However, in order to state a proper FDUTPA claim, the Benzer Parties must

   allege that the acts underlying the purported contractual dispute are, by themselves, unfair or

   deceptive. See Rebman, 575 F. Supp. 2d at 1279. The Benzer Parties have not done so here,

   because the Benzer Parties do not assert that McKesson’s actions were wrongful outside the

   context of their contractual obligations. See C&C Int’l Computers & Consultants, Inc. v. Dell

   Marketing L.P., No. 11-cv-60734, 2011 WL 13217489, at *2 (S.D. Fla. Nov. 7, 2011)

   (dismissing FDUTPA claim because “Plaintiff improperly challenges acts that allegedly

   breached the contract, rather than any act underlying that breach”). Accordingly, Count III

   fails to state a claim and should be dismissed.

   III.   The Court Should Dismiss the Benzer Parties’ Redundant Declaratory Judgment
          Claim.

          In Count V, the Benzer Parties “dispute that there was any basis, contractual or

   otherwise, such that McKesson could change the payment terms under the [Customer

   Application] and properly charge the Benzer Parties the significant amount of late fees it did.”

   (Doc. 16 ¶ 45). Given this dispute, the Benzer Parties allege “[t]here is a bona fide, actual,

   present practical need for a declaration regarding the parties’ rights under the [Customer

   Application].” Id. ¶ 46. The Benzer Parties thus request a declaratory judgment pursuant to

   the Florida Declaratory Judgment Act, Fla. Stat. § 86.011, et seq.

          “Under Florida law, whether to grant declaratory judgment remains discretionary with

   the court, and not the right of a litigant as a matter of course.” Maher, 2019 WL 5084093, at

   *2 (internal quotation omitted). “When the issue presented in a declaratory action is the subject

   of an earlier filed suit in which the plaintiff can secure full relief, the trial court should not

   consider the request for declaratory relief.” Id. (citing Knights Armament Co. v. Optical Sys.



                                                     7
   123998778.1
Case 8:20-cv-02201-WFJ-TGW Document 17 Filed 11/04/20 Page 8 of 11 PageID 182




   Tech., Inc., 568 F. Supp. 2d 1369, 1374-75 (M.D. Fla. 2008) (declining to entertain declaratory

   judgment claim because other pending claims rendered declaratory judgment unnecessary));

   see also Soloff v. Lincoln Nat’l Life Ins. Co., No. 2:09-cv-609, 2010 WL 11506951, at *2 (M.D.

   Fla. Aug. 18, 2010) (“Though an actual controversy exists, because Plaintiff’s original breach

   of contract claim will address the issues raised in Defendant’s counterclaim for declaratory

   relief and because Defendant has made the same argument as an affirmative defense, the Court,

   in its discretion, will dismiss the Defendant’s counterclaim seeking declaratory relief.”)

   (interpreting the federal Declaratory Judgment Act).

          Here, the issues presented by Defendants’ counterclaim—whether the Benzer Parties

   indeed defaulted under the Customer Application and whether McKesson is entitled to collect

   the total amount it demands—are the subject of McKesson’s breach of contract action against

   the Benzer Parties. The Benzer Parties also allege their own counterclaim for breach of

   contract against McKesson. Thus, the Benzer Parties’ counterclaim for declaratory judgment

   is redundant of other claims, will necessarily be resolved in the underlying action, and a

   positive declaration on this counterclaim would serve no useful purpose.          Accordingly,

   McKesson respectfully requests that the Court dismiss Count V of the Benzer Parties’

   Counterclaim.

   IV.    Defendants’ Claim for Tortious Interference with a Business Relationship Fails to
          State a Claim upon which Relief Can be Granted.

          In Count VI, the Benzer Parties allege that McKesson “intentionally and unjustifiably

   interfere[d] with the Benzer Parties’ relationships by limiting the purchases that could be made

   by the Benzer Parties and, by extension, the Benzer Parties’ ability to service their existing




                                                  8
   123998778.1
Case 8:20-cv-02201-WFJ-TGW Document 17 Filed 11/04/20 Page 9 of 11 PageID 183




   customers who had come to rely on the Benzer Parties for pharmaceutical products.” (Doc. 16

   at ¶ 49).

           “To state a claim under Florida law for tortious interference with a business

   relationship, the plaintiff must establish four elements: (1) the existence of a business

   relationship between the plaintiff and a third party, (2) the defendant’s knowledge of the

   relationship, (3) the defendant’s intentional and unjustified interference with the relationship,

   and (4) damages resulting from the defendant’s interference.” Hill Dermaceuticals, Inc. v.

   Anthem, Inc., 228 F. Supp. 3d 1292, 1301 (M.D. Fla. 2017). Although a protected business

   relationship need not be evidenced by a contract, “the business relationship must . . . afford

   existing or prospective legal rights to the parties and embody an actual and identifiable

   understanding that the parties will do business together.” Id. (internal quotation omitted).

   “Moreover, it is well-settled that a business’s relationship with the general consuming public

   is not protected; instead the asserted relationship must be with an identifiable customer.” Id.

           Count VI fails on the first element. With regard to the existence of a business

   relationship, the Benzer Parties allege merely that McKesson interfered with their ability to

   serve their existing customers. (Doc. 16 at ¶ 49). Because the Benzer Parties’ “relationship

   with the general consuming public is not protected,” Hill Dermaceuticals, 228 F. Supp. 3d at

   1301, and because they fail to identify any particular customer, the Benzer Parties fail to plead

   the first element of their tortious interference claim, and Count VI must be dismissed in its

   entirety.




                                                  9
   123998778.1
Case 8:20-cv-02201-WFJ-TGW Document 17 Filed 11/04/20 Page 10 of 11 PageID 184




    V.       Defendants’ Claim for Tortious Interference with Business Expectancy Likewise
             Fails to State a Claim with Regard to “Customers,” Generally

             Although Defendants label Count VII as “tortious interference with business

    expectancy” rather than “tortious interference with a business relationship,” the same elements

    apply. See Ethan Allen, Inc. v. Georgetown Manor, Inc., 647 So. 2d 812, 814 (Fla. 1994)

    (stating the elements of a claim for tortious interference with a business relationship and

    explaining that the alleged business relationship “must afford the plaintiff existing or

    prospective legal or contractual rights”) (emphasis added). The Benzer Parties premise Count

    VII on several different factual theories, including that McKesson tortiously interfered with

    Defendants’ business relationships “with respect to the Benzer Parties’ potential customers, by

    limiting the credit extended to the Benzer Parties such that they could not continue to serve the

    same number of new customers as before.” 3 (Doc. 16 at ¶ 52).

                For the same reasons explained above with regard to Count VI, the Benzer Parties

    cannot state a claim for tortious interference with “potential customers,” just as they cannot

    state a claim with regard to unidentified “existing customers.” See Hill Dermaceuticals, 228

    F. Supp. 3d at 1301. Thus, McKesson moves to partially dismiss or strike that portion of Count

    VII purporting to state a tortious interference claim premised on the Benzer Parties’

    relationship with “potential customers.”




    3
             The Benzer Parties also allege in Count VII that McKesson tortiously interfered with the Benzer Parties’
    relationship with a “potential lender,” a “potential purchaser,” and a “potential new supplier.” (Doc. 16 at ¶ 52).




                                                           10
    123998778.1
Case 8:20-cv-02201-WFJ-TGW Document 17 Filed 11/04/20 Page 11 of 11 PageID 185




                                           CONCLUSION

           For the foregoing reasons, McKesson Corporation respectfully requests that the Court

    enter an order dismissing Counts II, III, V, and VI of the Benzer Parties’ Counterclaim, as well

    as partially dismissing or striking Count VII to the extent it is premised on the Benzer Parties’

    relationship with “potential customers,” and granting such further relief as this Court deems

    just and proper.

                                                        /s/ Kathleen S. McLeroy
                                                        Kathleen S. McLeroy
                                                        Florida Bar No. 856819
                                                        Caycee D. Hampton
                                                        Florida Bar No. 0100922
                                                        CARLTON FIELDS, P.A.
                                                        Post Office Box 3239
                                                        Tampa, Florida 33601-3239
                                                        Telephone:813.223.7000
                                                        Facsimile: 813.229.4133
                                                        Email: kmcleroy@carltonfields.com
                                                                 champton@carltonfields.com

                                                        Attorneys for Plaintiff


                                CERTIFICATE OF CONFERRAL

           To the extent this motion seeks relief under Fed. R. Civ. P. 12(f), which is not exempt

    from the conferral requirements of Local Rule 3.01(g), counsel for McKesson states that

    counsel has conferred with counsel for the Benzer Parties, and the Benzer Parties oppose the

    relief requested herein.

                                                        /s/ Kathleen S. McLeroy
                                                        Attorney




                                                   11
    123998778.1
